Citation Nr: 1753585	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the RO's January 2006 rating decision that continued a 30 percent rating for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than December 2, 2011, for the assignment of an increased, 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to a rating in excess of 30 percent for PTSD was denied in a January 2006 rating decision. The Veteran did not file a notice of disagreement with the January 2006 rating decision, so as a consequence, that decision has become final based on the evidence then of record.

2. The January 2006 rating decision that considered the claim for entitlement to a rating in excess of 30 percent for PTSD did not involve CUE; it was supported by evidence then of record and was consistent with the law and regulations then in effect. There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, or that the result would have been manifestly different to the extent any error did exist.

3. There was no informal claim, formal claim, or written intent to file a claim for an increased rating for the Veteran's service-connected PTSD following a final June 2008 rating decision and prior to December 2, 2011. 

4. It is not factually ascertainable that an increase in the Veteran's PTSD disability level occurred within one year prior to the claim on December 2, 2011.





CONCLUSIONS OF LAW

1. The January 2006 rating decision denying entitlement to a rating in excess of 30 percent for PTSD did not contain CUE. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (a) (2017).

2. The criteria for an effective date earlier than December 2, 2011, for the assignment of a 100 percent rating for PTSD have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claims for earlier effective dates following the grant of service connection, 38 U.S.C. § 5103 (a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated. Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

With regard to the CUE claim, the duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question. Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002); 38 U.S.C. §§ 5109A (a), 7111(a) (2012); 38 C.F.R. §§ 20.1400-20.1411 (2017). 

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter. Manning v. Principi, 16 Vet. App. 534 (2002).


Clear and Unmistakable Evidence

In regard to CUE in the January 2006 rating decision, under 38 C.F.R. § 3.105 (a), previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended. A decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 U.S.C. § 7105 (2012).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim. Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). Further, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error meet the restrictive definition of CUE. Fugo v. Brown, 6 Vet. App. 40 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993).

Errors that would not have changed the outcome are harmless. By definition, those errors do not give rise to the need for revising the previous decision. The words "clear and unmistakable error" are self-defining. They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. A determination that there was a clear and unmistakable error must be based on the record and the law that existed at the time of the prior Agency of Original Jurisdiction or Board decision. Russell v. Principi, 3 Vet. App. 310 (1992).

There is a three-pronged test to determine whether clear and unmistakable error is present in a prior determination. First, either the correct facts, as they were known at the time, were not before the adjudicator, which requires more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory or regulatory provisions extant at the time were incorrectly applied. Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

In the January 2006 rating decision, the RO continued a 30 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). The Veteran did not appeal this rating decision and it became final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In this case, the Veteran contends that the RO's January 2006 continuation of a 30 percent rating, under 38 C.F.R. § 4.130, Diagnostic Code 9411, for his service-connected PTSD constituted CUE, because the evidence of record at that time supported an 100 percent disability rating and as the Veteran was found to be unable to work due do to his PTSD. 

The Board first turns to the RO's January 2006 continuation of the 30 percent disability rating for PTSD. The pertinent law and regulatory criteria in effect at that time shows that disability ratings under Diagnostic Code 9411 for PTSD were assigned as follows:

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Evidence at the time of the January 2006 rating decision includes a December 2005 VA examination report. The report shows that the Veteran reported ongoing symptomatology of PTSD which has improved over the years. He claimed that he continued to have nightmares and rage episodes. The Veteran reported that these symptoms occurred on a weekly basis. He reported using both physical activities such as walking, hitting a bag, or avoidance as primary tools to help decrease his rage. The Veteran also reported that he tended to isolate and increase his work activities in order to more appropriately focus thoughts which are unsettling to him. He reported pushing people away as he did not want to be close to people due to feelings of potential loss. He reported that his girlfriend broke up with him last Christmas due to him picking a fight in order to not have her hurt due to his feeling not valuable to the relationship. The Veteran also reported that he had a number of friends prior to the military but that he felt guilty when he is around people who call him a friend and so tended to avoid them. 

The Veteran reported that he had periods or six to eight months where he did not focus on his PTSD and then he is confronted with an episode such as a reevaluation of his VA claim that causes him to refocus on the issue. He claimed to have been offered antidepressant medications, but the medications increased his level of nightmares, so he stopped taking them. The Veteran was also noted to push providers away from him. The Veteran was noted to have has taken college courses but quit before earning a degree. He reported that he has had many jobs but claimed not to be able to work for others due to issues such as a lack of respect as well as people not appreciating him for his skills. He reported that he had tried jobs such as being a waiter, working in a grocery store, and being a blacksmith. The Veteran reported that he was currently working as a blacksmith and also cut firewood as secondary income. He described his life as fairly isolated with confining himself to his property and feeling "funny" when he was not at home. The Veteran reported that during the past 12 months he had worked only sporadically. He stated that he was single, had never been married, and has no dependent children. The Veteran claimed that his social life was decreased primarily due to his friends stating that he had changed since his military tour and that others feel uncomfortable around him. 

The examiner noted that there was no history of violence or suicidal or homicidal ideation or attempt, although the Veteran had a reduction in social and interpersonal relationships as well as recreational and leisure time pursuits. The examiner noted that the Veteran was currently unable to work with others due to ongoing symptoms of posttraumatic stress and tended to isolate as he is a part-time self-employed blacksmith. Mental status examination reflected that the Veteran was guarded but cooperative; he maintained fair eye contact; speech was clear and goal-oriented; he denied auditory and visual hallucinations; personal hygiene appeared to be within normal limits; he was oriented to person, place, and time; he had difficulty with short term memory; ritualistic behaviors were denied; rate of his speech was mildly slowed; feelings of excessive nervousness when in large crowds were noted; and no sleep impairments were reported. The examiner noted that the Veteran's isolation and avoidant techniques had caused him not to be as symptomatic, but that he  was unable to "to work gainfully due to ongoing symptoms." However, the examiner also acknowledged that the Veteran was working part-time as a blacksmith and that he had serious-but not total-impairment in social and occupational functioning.

Based on the overall disability picture presented, the Board finds there was a tenable basis for the January 2006 decision that continued a 30 percent rating for the Veteran's PTSD under Diagnostic Code 9411. There is no indication that incorrect facts were before the RO in January 2006 or that it incorrectly applied the relevant statutory or regulatory provisions. This decision is adequately supported by the VA treatment records and VA examination report available to the RO at that time. The RO applied the correct rating criteria (Diagnostic Code 9411) in evaluating the Veteran's symptoms. More to the point, review of the evidence then of record, as well as the regulations then in effect, does not lead to the conclusion that the January 2006 rating decision continuing a 30 percent rating for PTSD was undebatably erroneous. 38 C.F.R. § 3.105; Damrel at 242; Russell at 310.

Here, the Veteran is clearly expressing a disagreement over how the facts were weighed and evaluated in January 2006, which does not constitute a factual or legal basis for a CUE claim. In fact the Veteran's representative has already acknowledged that the Veteran is generally arguing that VA improperly weighed or considered evidence with regard to the January 2006 rating decision.  See August 2016 Brief in Support of Appeal. Therefore, the Board finds that the criteria for the assignment of a 100 percent disability rating in for PTSD on the basis of CUE have not been met.

To the extent the Veteran is actually arguing the RO should have awarded a higher disability evaluation, this is ultimately a question of interpretation, and as noted above, an assertion that the RO improperly weighed and evaluated the evidence does not meet the standard for CUE. It appears that at the time of its decision in January 2006, the RO had access to and reviewed all the evidence relevant to the Veteran's claim. The Veteran has not identified any relevant evidence that was not before the RO in January 2006 that might, if presented, have resulted in a different outcome. In any event, viewing the medical evidence, including the findings of the 2005 VA examiner, as a whole, the Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's PTSD symptoms. Specifically, the Veteran asserts that the December 2005 VA examiner noted that the Veteran was unable to work beyond marginal employment due to his symptoms of PTSD, and therefore an 100 percent rating should have been warranted. However, the Board notes that while the December 2005 VA examination report showed that the Veteran had some difficulty with employment, the rating criteria for a 100 percent rating requires total social and occupational impairment. Here the Board finds that reasonable minds could differ on whether the Veteran was totally occupationally impaired, as there was evidence that he was working as a blacksmith. Moreover, the Board notes that the evidence did not undebatably show that the Veteran's PTSD caused total social impairment as the Veteran still maintained relationships with his family. The Board thus does not find that the continuation of the 30 percent rating was unambiguously erroneous.

Additionally, the Veteran asserts CUE in the January 2006 rating decision, in that the RO did not refer the Veteran's claim to the Director of Compensation and Pension for TDIU on an extraschedular basis despite evidence that the Veteran's PTSD may have rendered him unable to be gainfully employed. 38 C.F.R. § 4.16(b). 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16 (b).

The Board notes that the January 2006 rating decision did not discuss the applicability of 38 C.F.R. § 4.16 (b) or the possibility of referring the appeal for extraschedular consideration. 

The Court, however, has found that there is a threshold determination that must be made prior to reaching the question of whether referral of a case to the Compensation Director for extraschedular consideration for TDIU pursuant to 38 C.F.R. § 4.16 (b) can constitute a "manifestly different outcome" of a prior final decision. This is the determination as to whether the evidence is undebatable that the Veteran was unemployable due to his service-connected disabilities. See Evans v. McDonald, 27 Vet. App. 180, 186 (2014). 

In the instant case, the Board finds that the evidence of record at the time of the January 2006 rating decision did not show that it was "absolutely clear" or "undebatable" that the Veteran was unemployable due to his service-connected PTSD. 

Here the Board finds that there was evidence to show that the Veteran's PTSD caused occupational impairment. However, the Board also notes that there was evidence that the Veteran was working as a blacksmith, chopping wood, and had participated in a college certification program. The Board finds that the RO's decision not to refer this matter to the Director of Compensation Service under § 4.16(b) does not constitute CUE. As discussed above, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993). In this case, the determination of whether to refer a TDIU claim for extraschedular consideration is based upon a weighing and evaluation of the evidence of record. Even if the Board determined that the RO's failure to refer the claim for extraschedular consideration was indeed an error of law, the Board cannot find that it would have manifestly changed the outcome of the appeal, since it is the Director of Compensation Service who makes the initial determination regarding the applicability of extraschedular criteria, not the RO or the Board. See Evans, supra. Therefore, the Veteran's claim is denied.

Earlier Effective Date

The Veteran is seeking an effective date prior to December 2, 2011, for the assignment of a 100 percent rating PTSD. 

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (o)(1) (2017). A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2017). An informal claim is any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155 (a) (2017). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 C.F.R. §3.400 (o)(2) (2017). Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (0)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence of record. Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board finds that the Veteran filed an claim for an increased rating of his PTSD that was received on December 2, 2011. Prior to December 2, 2011, the only evidence within one year prior are private treatment records that indicate the Veteran had heart palpitations.  There is no evidence prior to December 2, 2011 that shows the Veteran's PTSD worsened to meet the criteria for a 100 percent rating. Therefore, it is not factually ascertainable that an increase in PTSD occurred within the one year prior to the Veteran's informal claim.

As to whether a claim for an increased rating for PTSD was filed prior to December 2, 2011, however, a review of the claims file reflects no such communication that would give rise to an earlier effective date. Additionally, the Veteran's representative has asserted that an implied claim for entitlement to an increased rating occurred when the Veteran was treated for his PTSD in 2008.  However, the Board notes that the RO properly adjudicated that implied claim in a June 2008 rating decision that continued a rating 30 percent rating for PTSD. The Veteran did not appeal that decision, and there is no indication that he filed a new claim or otherwise sought an increase for PTSD between June 2008 and December 2, 2011.

For these reasons, an effective date earlier than December 2, 2011, for the increase of the assigned rating of PTSD to 100 percent is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of an earlier effective date, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Clear and unmistakable error was not contained in the RO's January 2006 rating decision that continued a 30 percent rating for PTSD.

Entitlement to an effective date earlier than December 2, 2011, for the assignment of an increased, 100 percent rating for PTSD is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


